RESOLUCIÓN
Examinada la Moción de Reinstalación al ejercicio de la notaría, presentada por el Ledo. David W. Román Rodrí-guez, y la Moción, presentada por la Directora de la Oficina de Inspección de Notarías, donde se nos informa que el licenciado Román Rodríguez corrigió las deficiencias seña-ladas en su obra notarial, procede la reinstalación al ejer-cicio de la notaría según solicitado.

Publíquese.

Lo acordó el Tribunal y lo certifica la Subsecretaría del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) María I. Colón Falcón Subsecretaría del Tribunal Supremo